DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are pending.  This is the first office action on the merits.  

Information Disclosure Statement
The IDS filed August 6, 2019 has been reviewed.   

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.     


Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-13) in the reply filed on October 7, 2020 is acknowledged.  The traverse is on the basis that Restriction Requirements are optional in all cases, and if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits.  Applicants assert that it would not place an undue burden on the Examiner to search the subject matter of the claims of Group I and II as a search directed to one 

Applicants’ traverse arguments are not found to be persuasive because under PCT Rule 13.1, there is no requirement that the Examiner establish a search or examination burden.  Thus, the Examiner is not required to establish a search or examination burden in order to impose a restriction requirement or an election of species requirement.  Consequently, it is not persuasive to argue that the Groups are linked so as not to put an undue burden on the Patent Office to search the full scope of the claims.   

The requirement is still deemed proper and is therefore made FINAL.  Claims 14-16 are withdrawn as being drawn to a nonelected invention or species.  Claims 1-13 are examined based on their merits. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki JP H1160220A (3/2/1999) (8/6/2019 IDS) in view of Yaniv US 2003/213937 (11/20/2003)(7/18/2019 IDS).

Saeki discloses an amorphous calcium phosphate particle having UV-shielding ability useful as filler in UV-filtering cosmetics.  Mixtures of calcium phosphate with titanium oxide, zinc oxide or cerium oxide are taught.  The composition are disclosed as having high ultraviolet shielding ability (See page 1 sec. 1, 5 and 7; page 2, sec. 9; examples, page 5, sec. 29 and 30; Figures 1 and 2). Titanium dioxide is called for in 
Phosphoric acid is used in the composition as called for in instant claim 8. (See claim 1).  The cosmetic composition is a sunscreen product as called for in instant claim 12. (See [0012]). The composition can comprise fragrances as called for in instant claims 11 and 13. (See [0013]).  Saeki teaches that its composition can comprise an organic UV filter as called for in instant claim 10.
The amount of calcium carbonate is taught to be from 0.1 to 99 wt%, preferably 0.5-50 wt.%, which overlaps with the 0.1 to 50 wt% called for in instant claim 9. (See      [0012]).
Saeki does not teach a surface-reacted calcium carbonate having a volume median particle size d50 from 0.1 to 90 micrometers, a surface area of 15 m2/g, aragonitic crystal form for calcium carbonate or limestone as a source of the calcium carbonate. These deficiencies are remedied by the teachings of Yaniv.  
Yaniv teaches a process for producing precipitated aragonite calcium carbonate from raw limestone. (See Abstract and [0003]).  Limestone as the natural calcium carbonate is called for in instant claim 7.  Yaniv teaches a surface-reacted calcium carbonate having a particle size distribution between 1.76 and 2.52 micrometers and a specific surface area of between 6.8-12.2. 1.76 and 2.52 micrometers overlaps with the particle size from 0.1 to 90 micrometers and is therefore obvious. 
2/g which falls within the from 15 m2/g to 200 m2/g called for in instant claim 6. (See [0163]).  Yaniv teaches that its calcium carbonate, with its particle size and surface area, is very useful in sunscreen compositions and can protect from incoming light at relevant wavelengths. (See [0527]).  Yaniv teaches the use of aragonitic particulate calcium carbonate in sunscreen compositions as called for in instant claim 7. (See Abstract and [0527]).  Yaniv teaches that the aragonitic crystal structure and the physical characteristics of the calcium carbonate particle allow for easier formulating of the calcium carbonate particles. (See [0527]).  Specifically, because of its somewhat proous nature it can serve as a filler or builder and/or anticaking agent. (See [0527]).
It would be prima facie obvious to one of ordinary skill in the art at the time of the invention making the Saeki composition to use a calcium phosphate particle having a particle size distribution between 1.76 and 2.52 micrometers, a surface area of 15m2/g and an aragonite crystal structure as taught by Yaniv in a sunscreen composition in order to better protect the user from damaging ultraviolet light and improve the ease of formulating the composition as taught by Yaniv.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 11-15 and 16-20 of U.S. Patent Appl. No. 16/609333 in view of Saeki JP H1160220A (3/2/1999) (8/6/2019 IDS) and Yaniv US 2003/213937 (11/20/2003)(7/18/2019 IDS).

3O donors and the carbon dioxide is formed in situ by the H30+ ion donor and/or is supplied from an external source.  
The claims of U.S. Patent Appl. No. 16/609333 are directed to an edible composition comprising water and/or at least one edible oil and a surface reacted calcium carbonate having a volume median particle size D50 from 0.1 to 90 microns wherein the composition provides UVA and/or UVB protection and the surface reacted calcium carbonate is a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H3O donors and the carbon dioxide is formed in situ by the H30+ donor and/or is supplied from an external source.  The claims of U.S. Patent Appl. No. 16/609333 differ from those of the instant application in that they do not teach a cosmetic composition or an inorganic UV filter.  This deficiency is made up for with the teachings of Saeki and Yaniv.
The teachings of Saeki are described supra.  It would be prima facie obvious for a skilled artisan making the composition of U.S. Patent Appl. No. 16/609333 to add titanium dioxide as taught by Saeki in order to have a sunscreen composition that has high UV shielding ability as taught by Saeki.


The rejection is provisional because the claims are not yet issued.




Claims 1-13 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5 and 11-20 of U.S. Patent Appl. No. 16/551511 in view of Saeki JP H1160220A (3/2/1999) (8/6/2019 IDS) and Yaniv US 2003/213937 (11/20/2003)(7/18/2019 IDS).

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a cosmetic composition comprising a surface reacted calcium carbonate having a volume median particle size D50 from 0.1 to 90 microns wherein the composition provides UVA and/or UVB protection and the surface reacted calcium carbonate is a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H3O donors and the carbon dioxide is formed in situ by the H30) donor and/or is supplied from an external source.  

The teachings of Saeki are described supra.  It would be prima facie obvious for a skilled artisan making the composition of U.S. Patent Appl. No. 16/551511 to add titanium dioxide as taught by Saeki in order to make a sunscreen composition that has high UV shielding ability as taught by Saeki.
The teachings of Yaniv are described supra.  It would be prima facie obvious to one of ordinary skill in the art at the time of the invention making the composition of U.S. Patent Appl. No. 16/551511 to have the calcium phosphate particle have a particle size distribution between 1.76 and 2.52 micrometers, a surface area of 15m2/g and an aragonite crystal structure in a sunscreen composition in order to better protect the user from damaging ultraviolet light and improve the ease of formulating the composition as taught by Yaniv.

The rejection is provisional because the claims are not yet issued.


   

Claims 1-13 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-13, 15 and 29-32 of U.S. Patent Appl. No. 16/961684 in view of in view of Saeki JP H1160220A (3/2/1999) (8/6/2019 IDS) and Yaniv US 2003/213937 (11/20/2003)(7/18/2019 IDS).

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a cosmetic composition comprising a surface reacted calcium carbonate having a volume median particle size D50 from 0.1 to 90 microns wherein the composition provides UVA and/or UVB protection and the surface reacted calcium carbonate is a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H3O donors and the carbon dioxide is formed in situ by the H30) donor and/or is supplied from an external source.  
The claims of U.S. Patent No. 16/961684 are directed to a the claims are directed to a composition comprising a surface reacted calcium carbonate having a volume median particle size D50 from 0.1 to 90 microns wherein the composition provides UVA and/or UVB protection and the surface reacted calcium carbonate is a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H3O donors and the carbon dioxide is formed in situ by the H30+ donor and/or is supplied from an external source.  
  The claims of U.S. Patent No. 16/961684 differ from those of the instant application in that they do not expressly teach an inorganic UV filter or that the calcium carbonate has an aragonite crystal structure.  These deficiencies are made up for with the teachings of Saeki and Yaniv.

The teachings of Yaniv are described supra.  It would be prima facie obvious to one of ordinary skill in the art at the time of the invention making the composition of U.S. Patent Appl. No. 16/961684 to have the calcium phosphate particle have an aragonite crystal structure in order to better protect the user from damaging ultraviolet light and improve the ease of formulating the composition as taught by Yaniv.

The rejection is provisional because the claims are not yet issued.



Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616